Exhibt 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: CoolBrands International Inc. reports financial results for the three and nine months ended May 31, 2007 TORONTO, July 13 /CNW/ - CoolBrands International Inc. (TSX: COB) (the "Company") today announced its operating results for the third quarter of fiscal 2007 ended May 31, 2007. Operating results (amounts expressed in U.S. dollars) The Company reported a net loss of $(2,876,000), or $(0.05) per basic and fully diluted share for the three months ended May 31, 2007 compared to a loss of $(11,814,000), or $(0.21) per share in the prior year period. The net loss in the third quarter of fiscal 2007 was comprised of a net loss from continuing operations of $(5,916,000) offset by net income from discontinued operations of $3,040,000, which included a gain on sale of discontinued operations of $3,069,000. Contributing to the loss in the third quarter was a foreign exchange loss of $(5,766,000) that resulted partly from the Company changing its method of accounting for its foreign subsidiaries. This change in accounting was made effective April 1, 2007 following the closure of the Company's operations and accounting office in Ronkonkoma, New York and the termination of staff located in that office. The Company also incurred a foreign exchange loss on its cash investments held in U.S. dollars. For the first nine months of fiscal 2007, the Company had a loss of $(18,021,000), or $(0.32) per basic and fully diluted share, compared to a loss of $(24,170,000), or (0.43) per share in the prior year. Cash and working capital Cash and short-term investments increased to $63,467,000 at May 31, 2007, compared to $393,000 at August 31, 2006 and $55,102,000 at February 28, 2007.
